                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

WALTER BASS, III,

       Petitioner,                           Case No. 4:18-cv-13035
                                             Honorable Linda V. Parker
v.

S.L. BURT,

     Respondent,
_________________________________/

      OPINION AND ORDER DENYING THE PETITION FOR WRIT OF
     HABEAS CORPUS, DENYING PETITIONER’S MOTION FOR ORAL
         ARGUMENT, DECLINING TO ISSUE A CERTIFICATE OF
     APPEALABILITY, AND GRANTING LEAVE TO APPEAL IN FORMA
                           PAUPERIS

       Petitioner Walter Bass, III (“Petitioner”), confined at the Muskegon

Correctional Facility in Muskegon, Michigan, seeks the issuance of a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. In his pro se application, Petitioner

challenges the following state-court convictions: (i) first-degree premeditated

murder in violation of Michigan Compiled Laws § 750.316(1)(a); (ii) first-degree

felony murder in violation of Michigan Compiled Laws § 750.316(1)(b); (iii) felon

in possession of a firearm in violation of Michigan Compiled Laws § 750.224f;

(iv) possession of a firearm in the commission of a felony (felony firearm) in

violation of Michigan Compiled Laws § 750.227b; (v) mutilation of a dead body in

violation of Michigan Compiled Laws § 750.160; and (vi) being a fourth felony
habitual offender under Michigan Compiled Laws § 769.12. For the reasons that

follow, the Court is denying Petitioner habeas relief.

                                      I. Background

      This Court recites verbatim the relevant facts relied upon by the Michigan

Court of Appeals when denying Petitioner’s direct appeal:

            This case arises out of the March 10, 2013 disappearance of
      Evelyn Gunter (the victim), whose badly charred remains were
      eventually discovered in the garage of an abandoned house in Detroit.
      The evidence against defendant in the trial court was almost entirely
      circumstantial.

             At the time of her disappearance, the victim had an intimate,
      romantic relationship with defendant. The victim introduced her
      daughter, Jemmima Gunter, to defendant—who introduced himself as
      “Tiko”—in December 2012. The victim’s teenaged grandson, Dalon
      Gunter, is the last known family member to have seen the victim
      alive. Dalon last saw the victim around 5:00 p.m. on March 10, 2013.
      She arrived at his house alone in her red Impala. The victim dropped
      off some groceries, spoke with Dalon for roughly five minutes, and
      then left in her vehicle, again alone. Dalon was unaware of her
      intended destination.

             Early the next morning—March 11, 2013, sometime between
      midnight and 1:00 a.m.—Jemmima received a text message from the
      victim’s cell phone stating “that she [the victim] was going to Chicago
      to help a friend” and would be back the next night. “Chicago” was
      misspelled, which was unusual because the victim “was a very
      intelligent person.” Moreover, the victim “had no friends in the
      Chicago area that [Jemmima] knew of.” Suspecting that the victim
      was being untruthful about her whereabouts, Jemmima responded via
      text, accusing the victim of lying to conceal substance abuse.1 In
      reply, Jemmima received another text from the victim’s cell phone.

1
 Although the victim had been “clean” for “over 20 years,” Jemmima thought her
unusual behavior might have been evidence that she had relapsed into drug use.
                                        2
      On the basis of the tone and content, Jemmima suspected the text
      message had not actually been sent by the victim. After Jemmima sent
      another message, “someone” responded, “ I’m just going to Chicago
      to help my friend move. I'll be back tomorrow.” The message referred
      to Jemmima by her nickname, “Mya,” which was also unusual; the
      victim “always” called Jemmima by her first name rather than her
      nickname.

             The next day, Jemmima received another text message from the
      victim’s number that appeared to be intended for “someone named
      Mike” and that contained a request for narcotics, specifically “an eight
      ball and a 20 bag.” Jemmima responded, “[Y]ou sent that message to
      the wrong person.” The response from the victim’s phone number
      indicated that the text had been sent to “Mike” by the victim’s
      “friend,” not the victim.

             Daniel Hines is the victim’s son and was living with her at the
      time of her disappearance. Hines last saw the victim on March 9,
      2013. Thereafter, he noticed that her mail was accumulating,
      unopened. He later received a call from the victim’s employer of 15
      years indicating that the victim had not been reporting to work. Daniel
      was concerned and contacted his sister, Jemmima; it was unusual for
      the victim to be “missing from the house like that.” After the last time
      Hines saw the victim, he tried calling her several times on her cell
      phone. At first, “somebody would answer it” but remain silent. Later,
      around March 12 or March 13 of 2013, Hines called again and heard
      “a man’s voice on the phone[.]” Hines asked, “Who is this?” The man
      responded, “Tiko.”

             On the afternoon of March 12, 2013, a burned body was
      discovered in the garage of an abandoned house in Detroit. Genetic
      testing subsequently indicated that the body almost certainly belonged
      to the victim. The body was “burned pretty much beyond
      recognition,” bound with some kind of wire, and laid out on a green
      plastic tarp, which was also burned. In places, the body was burned so
      severely that bone was visible. A blue “Bic lighter” was found in the
      driveway in front of the garage. 2 The lighter “stood out because it

2
 Although it was tested, no DNA was recovered in a sample created by swabbing
the blue lighter. According to a witness qualified as an expert “in DNA analysis,”
                                          3
      wasn't weathered at all.” A watch and necklace belonging to the
      victim were found near the body.

            An “expert in fire investigation, cause and origin of a fire”
      subsequently determined that the fire “[o]riginated at the body.”
      Chemical testing and burn pattern analysis indicated that gasoline was
      used as an accelerant. In order to “consume bone as with a
      cremation,” as this fire had, it would necessarily have been “extremely
      hot.”

             On March 13, 2013, Dr. Lokman Sung, who is an assistant
      medical examiner and was qualified as “an expert in the field of
      anatomic and forensic pathology,” performed an autopsy on the
      victim. There were “extensive burns to 100% of the body with
      consumption of much of the soft tissue, internal organs and
      fragmentation of most of the bones.” A gunshot wound was
      discovered, with the entry wound situated in “the left top of the head
      behind the ear,” and the exit wound located in “the left forehead
      region.” “[T]hree fragments of a nonjacketed bullet” were “recovered
      from the skull.” Sung determined that the burns were postmortem and
      occurred after the victim was shot. There “were seven loops of copper
      wire wrapped around the body.” Sung was unable to determine
      whether the wire was wrapped around the victim before death or
      afterward. Toxicology testing returned positive results for four
      substances: (1) iron levels consistent with normal bodily function, (2)
      carbon monoxide, (3) carboxyhemoglobin (a byproduct of carbon
      monoxide), and (4) caffeine. The victim did not test positive for
      cocaine, marijuana, or alcohol. Had she used cocaine or marijuana on
      or after March 10, 2013, those substances would have been detected
      in the toxicology screening. The cause of death was determined to be
      the gunshot wound to the victim’s head.

            Kateesha Bouldin was a patron of Detroit’s “Club Celebrity”
      several times in February and March 2013 and met defendant there,

there are several probable explanations for why no DNA was detected: “nobody
touched it [the lighter], there was too little DNA from whomever may have
touched it,” there was “an inhibiting substance on the sample” (such as dirt or soil),
the lighter was deliberately or inadvertently cleaned or wiped, or exposure to the
elements destroyed any DNA.
                                             4
      where he worked as security. After speaking with defendant briefly on
      the evening that she met him, Bouldin gave him her cell phone
      number. Thereafter, she began to regularly receive telephone calls and
      text messages from defendant that originated from his cell phone
      number. However, at 2:30 a.m. on March 15, 2013—several days
      after the victim’s body was discovered—Bouldin received a telephone
      call from defendant that originated from the victim’s cell phone
      number.

            On March 16, 2013, Jemmima received a telephone call from
      defendant, who inquired whether Jemmima still 3 wanted him to paint
      her house. Jemmima declined. During the conversation, defendant
      never mentioned the victim or her vehicle, nor did he say anything
      about trying to return the victim’s vehicle.

             After speaking with her brother, Hines, on March 22, 2013, and
      learning that the victim “had been no call, no-show to work for all of
      the days since [Jemmima last] talked to her,” Jemmima became very
      concerned. The victim “never misse[d] work,” and on the rare
      occasions when she did, she did so with good cause after informing
      her employer that she would be absent. Accordingly, Jemmima went
      to the police station and reported the victim missing, informing the
      police that the victim’s Impala was equipped with Onstar.

             Later that same day, March 22, 2013, the victim’s Impala was
      located outside Club Celebrity. Defendant was working as security at
      the club that evening. One of the managers knew him by the nickname
      “Tiko.” Earlier that night, Club Celebrity’s deejay, Cortlant Smith—
      who also knew defendant as “Tiko”—had seen defendant arrive at the
      club alone driving the victim’s Impala.

            Several witnesses gave varying accounts regarding what took
      place at Club Celebrity on the evening of March 22, 2013. Along with
      her partner, Sergeant Shannon Jones of the Detroit Police Department
      (DPD) was dispatched to Club Celebrity after the victim’s Impala was
      located using Onstar. The officers discovered the victim’s Impala in
      the parking lot of Club Celebrity and, after searching it and finding no

3
 The victim had previously asked defendant how much he would charge to paint
Jemmima’s house, but Jemmima never asked him to do so.
                                       5
signs of “foul play,” had it towed and impounded. Despite the location
and the March weather, the vehicle’s sunroof was open, which led
Jones to believe that the person who had parked it was likely still
nearby. The Impala was parked just two spaces from Club Celebrity’s
main entrance, where the security personnel—including defendant—
were stationed. A leather jacket bearing defendant’s DNA was
recovered from the Impala’s rear floor well.

       According to Jemmima, after learning that the victim’s Impala
had been located, Jemmima, Hines, and other family members went to
Club Celebrity and began asking the employees if anyone knew who
had been driving the Impala. While Jemmima was at the club, a
security guard handed Jemmima a phone; it was a call from
defendant’s number. Jemmima asked defendant why he had been
driving the victim’s Impala, and defendant responded that, on her way
out of town to Chicago with her friend “Lori,” the victim had stopped
at defendant’s house, given him the keys to the Impala, and “[t]old
him to keep her car; she was going to Chicago.” When Jemmima
asked, “When you called me on the 16th, why didn’t you tell me then
you had my mom’s car?” defendant “really didn’t have an answer.”
Instead, he complained about the Impala, indicating “that he kept
calling [the victim] trying to get her to come and get her car back
because he couldn’t afford to keep putting gas in it and he was tired of
hiding it from his girlfriend.” After Jemmima sent a text to the
victim’s number indicating that Jemmima intended to call the police
and report the victim as missing, she got a response that read, “I’m
okay, just leave me alone.”

       According to Smith (the deejay), after arriving, the police
instructed Smith to make an announcement asking whether anyone
present was driving an Impala. After Smith made the requested
announcement, defendant “disappeared.”

      According to Avria McKelvey, who is a manager at Club
Celebrity and a friend of Jemmima, while the police were trying to
gain access to the Impala, defendant approached and asked the police,
“What are you doing by my car? What are you doing with my car?”
Consistent with McKelvey’s description, the victim’s cousin Arbie
Campbell testified that defendant approached the police who were
“standing around” the Impala and spoke to them, although Campbell
                                   6
was unable to hear what was said. Contrastingly, however, Sergeant
Jones specifically denied that anyone ever approached the officers or
claimed ownership of the vehicle.

        McKelvey further testified that defendant explained his
possession of the Impala to Club Celebrity’s staff as “a crack rental,”
i.e., he claimed that the victim was allowing defendant to “rent” her
Impala in exchange for crack cocaine. According to McKelvey,
defendant remained at Club Celebrity for an indeterminate period of
time after the police arrived, then left abruptly on foot in the middle of
his shift without receiving his nightly cash pay. To McKelvey’s
knowledge, defendant never returned to Club Celebrity.

        Cleophus Clark, Jr., who is a manager at Club Celebrity,
testified that he arrived at Club Celebrity on the evening in question
while the victim’s vehicle was being towed, at which time defendant
approached him. Defendant informed Clark that “he gave [the victim]
drugs to use her car,” and Clark replied, “I have to call the police.” As
Clark called the police, defendant left the club without collecting his
nightly pay. Defendant never returned to Club Celebrity. A “cleanup
man” found the victim’s credit card in the Club Celebrity parking lot
that evening and passed the card along to the club’s owner, who in
turn passed it to Clark. Eventually, the card was given to the police.
Genetic testing performed on the credit card was inconclusive.

    According to Campbell (victim’s cousin), that same evening
Campbell initiated a conversation with defendant—who called
himself “Tiko”—via cell phone and text message. Campbell asked
defendant “if he knew where [the victim] was,” and defendant
responded as follows:

    He [defendant] told me [Campbell] that he wanted to talk, but
    he was scared, and he wanted to let us know. He told me that
    she was okay at first. He was letting me know that she was his
    aunt. Then he later on was trying to figure out where she
    was.... I told him I was her cousin. He then, after so long, just
    stopped replying.

During the conversation, defendant indicated that he was “the only
person that [the victim] ha[d] been keeping in contact with.”
                                    7
          The next month, on the morning of April 10, 2013, defendant
      provided the following statement to the police “in his own words”
      regarding “the nature of his last contact with [the victim]”:

          Evelyn [the victim] came to my home to bring me some beer.
          She met me on my street. While outside talking to [her] she
          asked me to keep her car for her, and after some discussion I
          agreed. She said that she was going to Chicago with a friend.
          A few moments later a lady in a Black Ford Fusion pulled up,
          and Evelyn got out her [sic] car and into the Fusion with the
          lady whom I heard her being referred to as Lori or Laura. [4]
          Evelyn then asked me did I know where she could get three
          eight balls from, and I said [,] ‘Yes.’ I then went up the street
          to a guy I know who sells eight balls and et cetera.

                                        ***

          I motioned for them to drive up the street when he said that he
          had it. They gave me the money, and I gave it to him and got
          the eight balls. We then went back up the street and Evelyn
          showed me how to use the Onstar on her car and gave me the
          proof of insurance and registration. Evelyn then got back in
          the Fusion and drove off. I haven’t seen or spoken to Evelyn
          since that date.

          The victim’s cell phone records showed “no movement outside of
      the state of Michigan” and likewise no movement outside the
      “immediate metro Detroit area[.]” Notably, however, the victim’s cell
      phone usage changed dramatically after March 10, 2013. After that
      date, “there was no longer much evidence of actual outgoing phone
      calls, and the text messages became very minimal.” The victim’s
      credit card statement showed purchases made in the Detroit area after
      the victim was last seen. 5

4
  The officer in charge of the investigation, Sergeant William Hart of the DPD, was
never able to identify a person named Laura or Lori associated with the victim.
5
  A March 11, 2013 purchase from “Big Daddy Liquor” using the victim’s credit
card generated a credit card receipt that was recovered by the police. Jemmima was
shown the credit card sales receipt and opined that the signature did not appear to
                                           8
          Sergeant Michael McGinnis of the DPD was qualified, without
      objection, “as an expert in the field of historical cell phone record
      analysis and tower mapping.” From March 14, 2013, through March
      23, 2013, there were 15 incidents when the victim’s cell phone and
      defendant’s cell phone “were communicating with the same sector,
      same tower within the city of Detroit.” From March 10, 2013, until
      March 23, 2013, there were no attempted phone calls or text messages
      between defendant’s cell phone and the victim’s cell phone. But on
      March 23, 2013—after the victim’s Impala was located—10 separate
      communications took place between those phones. The last recorded
      communication between the victim’s cell phone and a cell phone
      tower took place on March 23, 2013, at which time the cell phone was
      in communication with the tower that services the area where Club
      Celebrity is situated. After she disappeared, the “home tower” of the
      victim’s cell phone (i.e., the cell phone tower most often used)
      changed to coincide with the “home tower” of defendant. In
      McGinnis’s opinion, the data strongly indicated that defendant was in
      possession of, and used, the victim’s cell phone after her death.

People v. Bass, 893 N.W.2d 140, 147-52 (Mich. Ct. App. 2016) (footnotes and

brackets in original).

      After the Michigan Court of Appeals affirmed Petitioner’s convictions,

Petitioner filed an application for leave to appeal with the Michigan Supreme

Court, which the Court denied. People v. Bass, 901 N.W. 2d 590 (Mich. 2017).

Petitioner thereafter filed this habeas action.




be in her mother’s handwriting. But using only the limited handwriting samples
provided by the DPD, a forensic document examiner employed by the Michigan
State Police was unable to determine whether the signature on the credit card
receipt matched the handwriting of either defendant or the victim.
                                         9
          Petitioner asserts the following grounds in support of his request for habeas

relief:

          I. The trial court’s allowance of evidence of “other acts” pursuant to
          MRE 404(b) relating to an event more than seventeen years earlier,
          and which did not have comparison value to the charged offense, was
          an abuse of discretion which denied Mr. Bass his constitutional rights
          to a fair trial and due process of law under the Sixth and Fourteenth
          Amendments, and Const. 1963, art 1 § 17 & 20 and violated the
          provisions of MRE 403 and 404(b).

          II. The convictions must be reversed where the substantive evidence
          of record was not legally sufficient to prove beyond a reasonable
          doubt that Mr. Bass committed them.

Petitioner also has filed a motion for oral argument with respect to his

application for habeas relief. (ECF No. 12.) The Court concludes that oral

argument will not aid in its resolution of Petitioner’s claims and thus it is

denying Petitioner’s request for oral argument.

                                 II. Standard of Review

          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) sets

forth the standard of review for habeas cases. A petitioner challenging the state

courts’ adjudication of the matter must demonstrate:

          that the relevant state court “decision” (1) “was contrary to, or
          involved an unreasonable application of, clearly established Federal
          law,” or (2) “was based on an unreasonable determination of the facts
          in light of the evidence presented in the State court proceeding.” 28
          U.S.C. § 2254(d). Deciding whether a state court’s decision
          “involved” an unreasonable application of federal law or “was based
          on” an unreasonable determination of fact requires the federal habeas
          court to “train its attention on the particular reasons—both legal and
                                            10
      factual—why state courts rejected a state prisoner’s federal claims,”
      Hittson v. Chatman, 576 U.S. --, --, 135 S. Ct. 2126, 2126, 192
      L.Ed.2d 887 (2015) (GINSBURG, J., concurring in denial of
      certiorari), and to give appropriate deference to that decision,
      Harrington v. Richter, 562 U.S. 86, 101-102, 131 S. Ct. 770, 178
      L.Ed.2d 624 (2011).

Wilson v. Sellers, -- U.S. --, 138 S. Ct. 1188, 1191-92 (2018). When, as in this

case, the last state court to decide a prisoner’s federal claim explains its decision on

the merits in a reasoned opinion, “a federal habeas court simply reviews the

specific reasons given by the state court and defers to those reasons if they are

reasonable.” Id. at 1192.

      “[A] federal habeas court may not issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly. Rather, that application

must also be unreasonable.” Williams v. Taylor, 529 U.S. 362, 411 (2000).

      “AEDPA thus imposes a highly deferential standard for evaluating state-

court rulings, and demands that state-court decisions be given the benefit of the

doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks and

citation omitted). In fact, “[a] state court’s determination that a claim lacks merit

precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Richter, 562 U.S. at 101 (quoting

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain a writ of habeas

corpus from a federal court, a state prisoner must show that the state court’s ruling
                                          11
on his or her claim “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103.

      “[R]eview under § 2254(d)(1) is limited to the record that was before the

state court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S.

170, 181 (2011). “Furthermore, state findings of fact are presumed to be correct

unless the defendant can rebut the presumption by clear and convincing evidence.”

Baze v. Parker, 371 F.3d 310, 318 (6th Cir. 2004) (citing 28 U.S.C. § 2254(e)(1)).

                                   III. Discussion

                     A. Petitioner’s Prior Bad Acts Evidence Claim

      Petitioner first claims that his rights to due process and a fair trial were

violated by the admission of evidence that he sexually assaulted and attempted to

murder another woman, referred to as CB, seventeen years prior to the murder in

this case. Petitioner argues that the evidence was irrelevant, more prejudicial than

probative, and was admitted in violation of the ban on the use of prior bad acts to

show that a defendant had the propensity to commit the charged crime in Michigan

Rule of Evidence 404(b).

      The Michigan Court of Appeals concluded that evidence regarding

Petitioner’s attempt to murder CB was relevant to establish his identity as the

perpetrator in this case:

                                          12
             Contrary to defendant’s argument on appeal, the evidence
      regarding his attempt to murder CB bears logical relevance to a fact of
      consequence in this case, specifically whether defendant is the person
      who shot and killed the victim, then tried to dispose of her body using
      fire. Moreover, given the similarities, the evidence regarding the CB
      incident tends to show defendant’s scheme, plan, or system in
      committing the charged offenses.

             Defendant contends that there is little, if any, factual similarity
      between his assault against CB and the facts here. We disagree.
      Although there are certain differences, there are a number of notable
      similarities: (1) CB was attacked from behind and, similarly, the
      victim here was shot from behind (in the back of the head), (2) both
      are women defendant had known for a substantial time, (3) both are
      women with whom defendant had some sexual relationship at the time
      of offense, (4) defendant poured a liquid that smelled like gasoline on
      CB, and, similarly, gasoline was used as an accelerant to burn the
      victim’s body, and (5) after stabbing her and slitting her throat,
      defendant wrapped CB “in a carpet or something,” and, similarly, the
      victim’s body was found bound with wire atop a plastic tarp. Thus, it
      seems that evidence of the CB incident was both offered for a purpose
      other than defendant’s propensity to commit the charged offenses and
      relevant to a fact of consequence in this case.

Bass, 893 N.W.2d at 154 (internal footnote omitted). The court also concluded

that the probative value of the evidence outweighed the danger of unfair prejudice,

despite being a “closer question.” Id. at 155.

      In comparison, the Michigan Court of Appeals found the evidence that

Petitioner sexually assaulted CB not relevant as he had not been charged with

sexually assaulting the victim in this case. Id. Nevertheless, the court concluded

that the admission of the evidence was harmless in light of the “overwhelming”

circumstantial evidence of Petitioner’s guilt. Id. at 155-56. The court further

                                         13
reasoned that the trial court gave a limiting instruction regarding CB’s testimony

that forbade the jurors from considering the evidence for improper character

purposes. Id. at 156.

      Petitioner is not entitled to habeas relief to the extent he asserts a state law

evidentiary issue. This Court must defer to the Michigan Court of Appeals’

determination regarding the relevancy of the Rule 404(b) evidence at issue. It is

“not the province of a federal habeas court to reexamine state-court determinations

on state-court questions.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). A

federal court is limited in federal habeas review to deciding whether a state court

conviction violates the Constitution, laws, or treaties of the United States. Id.

Errors in the application of state law, especially rulings involving the admissibility

of evidence, are usually not questioned by a federal habeas court. Seymour v.

Walker, 224 F. 3d 542, 552 (6th Cir. 2000).

      Nevertheless, “[w]hen an evidentiary ruling is so egregious that it results in a

denial of fundamental fairness, it may violate due process and thus warrant habeas

relief.” Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003) (citations omitted).

Courts, however, “‘have defined the category of infractions that violate

‘fundamental fairness’ very narrowly.’” Wright v. Dallman, 999 F.2d 174, 178

(6th Cir. 1993) (quoting Dowling v. United States, 493 U.S. 342, 352 (1990)).

“The Supreme Court has never held (except perhaps within the capital sentencing

                                          14
context) that a state trial court’s admission of relevant evidence, no matter how

prejudicial, amounted to a violation of due process.” Blackmon v. Booker, 696

F.3d 536, 551 (6th Cir. 2012) (emphasis in original); see also Bugh, 329 F.3d at

512-513. Consequently, there is no “clearly established federal law” to which the

state court’s decision could be “contrary” within the meaning of § 2254(d)(1).

Bugh, 329 F.3d at 512-13.

       Moreover, even if the introduction of the prior bad acts evidence amounted

to a federal constitutional error, Petitioner is not entitled to habeas relief if the error

was harmless.6 In Brecht v. Abrahamson, 507 U.S. 619 (1993), the Supreme Court

held that the appropriate harmless error standard on federal habeas review is

“whether the error ‘had substantial and injurious effect or influence in determining

the jury’s verdict.’” Id. at 637 (quoting Kotteakos v. United States, 328 U.S. 750,

776 (1946)) “[R]elief is proper only if the federal court has ‘grave doubt about

whether a trial error of federal law had ‘substantial and injurious effect or influence

in determining the jury’s verdict.’” Davis v. Ayala, -- U.S. --, 135 S. Ct. 2187,

2197-98 (2015) (quoting O’Neal v. McAninch, 513 U.S. 432, 436 (1995)). “There

must be more than a ‘reasonable probability’ that the error was harmful.” Id.

(quoting Brecht, 507 U.S. at 637).


6
 For that reason, it is irrelevant that the state court found the issue of whether the
probative value of the relevant 404(b) evidence outweighed its prejudice to be a
“close[] question.”
                                             15
      The “miscarriage of justice” standard the Michigan Court of Appeals

utilized to conduct its harmlessness analysis, see Bass, 893 N.W.2d at 155-56, is

consistent with Kotteakos and Brecht. See People v. Mateo, 551 N.W.2d 891, 892

(Mich. 1996). Thus, the question is whether the state court’s application of that

standard was “objectively unreasonable.” As set forth earlier, a habeas court’s role

is limited to “review[ing] the specific reasons given by the state court” and the

habeas court must “defer[] to those reasons if they are reasonable.” Wilson, 138 S.

Ct. at 1192. A habeas court must deny the petitioner relief “so long as ‘fairminded

jurists could disagree’ on the correctness of the state court’s decision.” Richter,

562 U.S. at 101 (quoting Yarborough, 541 U.S. at 664).

      The state court’s determination that the introduction of the prior bad acts

evidence at Petitioner’s trial was harmless in light of the “overwhelming”

circumstantial evidence against him and the trial court’s limiting instruction was

not unreasonable. The Court therefore finds that Petitioner is not entitled to habeas

relief based on this first claim.

                      B. Petitioner’s Sufficiency of the Evidence Claim

      Petitioner next claims that there was insufficient evidence to support his

convictions.

      The Due Process Clause of the United States Constitution “protects the

accused against conviction except upon proof beyond a reasonable doubt of every

                                          16
fact necessary to constitute the crime with which he is charged.” In re Winship,

397 U.S. 358, 364 (1970). Following Winship, the critical inquiry on review of a

challenge to the sufficiency of the evidence supporting a criminal conviction is

      whether the record evidence could reasonably support a finding
      of guilt beyond a reasonable doubt. But this inquiry does not
      require a court to “ask itself whether it believes that the
      evidence at the trial established guilt beyond a reasonable
      doubt.” Instead, the relevant question is whether, after viewing
      the evidence in the light most favorable to the prosecution, any
      rational trier of fact could have found the essential elements of
      the crime beyond a reasonable doubt. This familiar standard
      gives full play to the responsibility of the trier of fact fairly to
      resolve conflicts in the testimony, to weigh the evidence, and to
      draw reasonable inferences from basic facts to ultimate facts.

Jackson v. Virginia, 443 U.S. 307, 318-19 (1979) (internal citations and footnote

omitted) (emphases in original). This “standard must be applied with explicit

reference to the substantive elements of the criminal offense as defined by state

law.” Id. at 324 n.16.

      Under AEDPA, the habeas court’s “review of a state-court conviction for

sufficiency of the evidence is very limited.” Thomas v. Stephenson, 898 F.3d 693,

698 (6th Cir. 2018). The Supreme Court has “made clear that Jackson claims face

a high bar in federal habeas proceedings because they are subject to two layers of

judicial deference.” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam).

      First, it is the responsibility of the jury to decide what conclusions should be

drawn from the evidence admitted at trial. Id. “And second, on habeas review, ‘a

                                          17
federal court may not overturn a state court decision rejecting a sufficiency of the

evidence challenge simply because the federal court disagrees with the state court.

The federal court instead may do so only if the state court decision was

‘objectively unreasonable.’” Id. As the Supreme Court has acknowledged, “[t]his

standard is difficult to meet” but “it was meant to be.” Harrington v. Richter, 562

U.S. 86, 102, 131 S. Ct. 770, 178 L.Ed.2d 624 (2011). This is because “habeas

corpus is a guard against extreme malfunctions in the state criminal justice

systems, not a substitute for ordinary error correction through appeal.” Id. at 102-

03, 131 S. Ct. 770 (internal quotation marks and citation omitted).

      Petitioner initially contends that there was insufficient evidence to identify

him as the perpetrator. Under Michigan law, “[T]he identity of a defendant as the

perpetrator of the crimes charged is an element of the offense and must be proved

beyond a reasonable doubt.” Byrd v. Tessmer, 82 F. App’x. 147, 150 (6th Cir.

2003) (citing People v. Turrell, 181 N.W.2d 655, 656 (Mich. Ct. App. 1970)). The

identity of a defendant can be inferred through circumstantial evidence. See Dell v.

Straub, 194 F. Supp. 2d 629, 648 (E.D. Mich. 2002); see also Stewart v.

Wolfenbarger, 595 F.3d 647, 656 (6th Cir. 2010) (It is well-established that a

“court may sustain a conviction based upon nothing more than circumstantial

evidence.”) Eyewitness identification is not necessary to sustain a conviction. See




                                         18
United States v. Brown, 408 F.3d 1049, 1051 (8th Cir. 2005); Dell v. Straub, 194 F.

Supp. 2d at 648.

      The Michigan Court of Appeals rejected Petitioner’s sufficiency of the

evidence claim regarding his identity as the perpetrator, reasoning:

             Viewing the evidence in the light most favorable to the
      prosecution, although the identity evidence is circumstantial and
      sometimes requires reliance on an inference founded on an inference,
      there was sufficient evidence for a rational fact-finder to conclude that
      defendant was the perpetrator. Defendant was in possession of the
      victim’s Impala after she died, and it is reasonable to infer from the
      record evidence that he was in possession of her cell phone, as well.
      Defendant is the last person to report seeing the victim alive and—
      after she was found dead—he claimed to be “the only person” with
      whom the victim had been communicating. Cell phone records,
      however, showed no attempted phone calls or text messages between
      defendant’s cell phone and the victim’s cell phone from March 10,
      2013, until March 23, 2013. From such evidence, it is reasonable to
      infer that defendant was lying about his purported communications
      with the victim, and, in turn, it is reasonable to infer that his reason for
      lying was his desire to suggest that the victim was alive when he knew
      that she was not. It is further reasonable to infer that defendant used
      the victim’s cell phone to send text messages suggesting that she was
      alive in order to deter investigation into her death. The fact that the
      victim’s body was badly burned also supports these inferences.

             From the evidence that defendant (1) left work early on March
      22, 2013, after the police located the victim’s car at Club Celebrity,
      (2) did not collect his nightly cash pay, and (3) never returned to
      collect that pay, it is reasonable to infer that defendant had a guilty
      conscience. People do not generally perform work at a paid job but
      then fail to collect the pay owed. It is also reasonable to infer that the
      victim’s credit card, which was found in Club Celebrity’s parking lot
      that same evening—March 22, 2013—was deposited there by
      defendant in an effort to rid himself of incriminating evidence.
      Additionally, from the numerous similarities between the victim’s

                                          19
      death and the attempted murder of CB, it is reasonable to infer that
      defendant was the perpetrator of both assaults.

             Moreover, defendant’s differing explanations for why he was in
      possession of the victim’s Impala suggest that he was lying to cover
      up the actual reason (that he took the vehicle after killing the victim).
      Defendant explained his possession of the Impala to Club Celebrity’s
      staff as “a crack rental,” i.e., he claimed that the victim was allowing
      defendant to “rent” her Impala in exchange for crack cocaine. But he
      told Jemmima and the police that the victim had entrusted him to keep
      her Impala while she traveled to Chicago. When Jemmima asked
      defendant, “When you called me on the 16th, why didn’t you tell me
      then you had my mom’s car?” defendant “really didn’t have an
      answer.”

            Given the circumstantial evidence and the inferences fairly
      drawn from it, there was sufficient evidence for a rational trier of fact
      to conclude that defendant was the perpetrator of the charged offenses.

Bass, 893 N.W.2d at 156-57 (internal footnote omitted). This was not an

objectively unreasonable application of Jackson’s standard.

      Petitioner nevertheless argues that there was insufficient evidence to convict

him because the police did not recover any physical evidence linking him to the

crime. However, the “lack of physical evidence does not render the evidence

presented insufficient; … it goes to weight of the evidence, not its sufficiency.”

Gipson v. Sheldon, 659 F. App’x. 871, 882 (6th Cir. 2016) (citing United States v.

Magallanez, 408 F.3d 672, 681 (10th Cir. 2005); see also O’Hara v. Brigano, 409

F.3d 492, 500 (6th Cir. 2007) (finding state court’s sufficiency of the evidence

determination reasonable even though victim’s version of events was not

corroborated by physical evidence).
                                         20
      Petitioner next contends that there was insufficient evidence of premeditation

and deliberation to support his first-degree premeditated murder conviction. The

Michigan Court of Appeals rejected Petitioner’s contention, reasoning:

             Defendant argues that the fatal gunshot “could have been
      accidentally fired,” and that, therefore, there is insufficient evidence
      of an intentional killing, of premeditation, and of deliberation. There
      are several facts, however, from which a rational trier of fact could
      infer that the killing was intentional, premeditated, and deliberate;
      most notably: (1) the victim was shot in the back of the head, (2) her
      body was bound with wire and burned using gasoline as an accelerant,
      and (3) she was found in a deserted location. Moreover, the
      reasonable inferences from the evidence that support defendant’s
      identity as the perpetrator also support an inference that the killing
      was intentional, premeditated, and deliberate. Therefore, viewing the
      evidence and all reasonable inferences therefrom in the light most
      favorable to the prosecution, there was sufficient evidence for a
      rational trier of fact to find defendant guilty of first-degree murder.

Bass, 893 N.W.2d at 157. This also was not an objectively unreasonable

determination.

      A first-degree murder conviction in Michigan requires proof that the

defendant intentionally killed another with deliberation and premeditation. See

Scott v. Elo, 302 F.3d 598, 602 (6th Cir. 2002) (citing People v. Schollaert, 486

N.W.2d 312, 318 (Mich. Ct. App. 1992)). “‘Premeditation and deliberation may

be inferred from the facts and circumstances established on the record.’” Cyars v.

Hofbauer, 383 F.3d 485, 491 (6th Cir. 2004) (quoting People v. Coddington, 470

N.W.2d 478, 487 (Mich. Ct. App. 1991)). Under Michigan law, “[c]ircumstantial

evidence demonstrating premeditation includes, but is not limited to (1) the prior
                                         21
relationship of the parties, (2) defendant’s actions before the killing, (3) the

circumstances, including the wound’s location, of the killing, and (4) defendant’s

conduct after the killing.” Id. (citing Coddington, 470 N.W.2d at 487; People v.

Anderson, 531 N.W.2d 780, 786 (Mich. Ct. App. 1995)).

      The use of a lethal weapon is not in itself sufficient evidence to support a

first-degree murder conviction, but there may be “circumstances surrounding the

killing or the manner in which the weapon is used, from which a logical inference

may be drawn that there was a willfulness, deliberation, and premeditation.”

People v. Hoffmeister, 299 N.W.2d 305, 308 (Mich. 1975) (quotation marks and

citation omitted). Under Michigan law, premeditation may be logically inferred

from wounds inflicted on vital parts of the victim’s body. See Lundberg v.

Buchkoe, 338 F.2d 62, 69 (6th Cir. 1964). Evidence that the victim had been shot

in the head supports a finding of premeditation and deliberation. See Bass, 893

N.W.2d at 157; see also Thomas v. McKee, 571 F. App’x. 403, 407 (6th Cir. 2014).

Evidence that Petitioner attempted to conceal his crime by burning the victim’s

body is further evidence of premeditation. See People v. Gonzalez, 664 N.W.2d

159, 163 (Mich. 2003). Evidence that Petitioner moved the victim’s body to a

deserted area following the shooting in an attempt to hide it also supports an

inference of premeditation and deliberation. See People v. Johnson, 597 N.W.2d

73, 80 (Mich. 1999).

                                           22
      Petitioner next claims that there was insufficient evidence to convict him of

first-degree felony murder. Under Michigan law, the elements of first-degree

felony murder are:

      (1) the killing of a human being; (2) with an intent to kill, to do great
      bodily harm, or to create a high risk of death or great bodily harm
      with knowledge that death or great bodily harm is the probable result
      (i.e., malice); (3) while committing, attempting to commit, or assisting
      in the commission of one of the felonies enumerated in the felony
      murder statute.

Matthews v. v. Abramajtys, 319 F.3d 780, 789 (6th Cir. 2003) (citing People v.

Carines, 597 N.W.2d 130, 136 (Mich. 1999)). Malice can be inferred “from

evidence that [the] defendant set in motion a force likely to cause death or great

bodily harm.” People v. Aaron, 299 N.W.2d 304, 327 (Mich. 1980); see also

Carines, 597 N.W.2d at 136 (internal citation omitted). “Malice may also be

inferred from the use of a deadly weapon.” Carines, 597 N.W.2d at 136.

      In the present case, the underlying predicate felony was larceny. To prove a

defendant guilty of larceny under Michigan law, the state must show:

      (1) an actual or constructive taking of goods or property, (2) a
      carrying away or asportation, (3) the carrying away must be with
      felonious intent, (4) the subject matter must be the goods or personal
      property of another, (5) and the taking must be without the consent of
      and against the will of the owner.

United States v. Payne, 163 F.3d 371, 373 (6th Cir. 1998) (quoting People v.

Ainsworth, 495 N.W.2d 177, 178 (Mich. Ct. App. 1992).



                                         23
      The Michigan Court of Appeals concluded that there was sufficient evidence

to convict Petitioner of felony murder. The court found sufficient evidence of

malice based on the fact that the victim was shot in the back of the head. Bass, 893

N.W.2d at 158. The court found sufficient evidence that Petitioner committed a

felony, reasoning:

      [G]iven the evidence that defendant was in possession of the victim’s
      Impala and her cell phone following her death, it is reasonable to infer
      that defendant killed the victim during the commission, or attempted
      commission, of a larceny of any kind.

Id. This was not objectively unreasonable.

      Petitioner further concludes that there was insufficient evidence that he

possessed or used a firearm, so as to support his convictions for felon in possession

of a firearm and felony-firearm. The elements of felony-firearm are that the

defendant possessed a firearm while committing, or while attempting to commit, a

felony offense. See Parker v. Renico, 506 F. 3d 444, 448 (6th Cir. 2007) (citing

Mich. Comp. Laws § 750.227(b). The elements of felon in possession of a firearm

in Michigan are: (1) that the defendant was convicted of a felony, (2) that the

defendant possessed a firearm, and (3) that at the time of possession, less than

three or five years, depending on the underlying felony, had passed since the

defendant had completed his term of incarceration, satisfied all conditions of

probation and parole, and paid all fines. Id. (citing Mich. Comp. Laws §



                                         24
750.224(f). Under Michigan law, possession of a firearm can be either actual or

constructive. Id. (citing People v. Hill, 446 N.W.2d 140, 143 (Mich. 1989)).

      As the Michigan Court of Appeals found, there was sufficient evidence to

support these convictions. The parties stipulated that Petitioner had previously

been convicted of a felony that made him ineligible to possess a firearm on March

12, 2013.7 Further, the evidence established that the firearm was used to shoot the

victim in the head.

      With respect to Petitioner’s conviction for mutilation of a human body,

under Michigan law this conviction requires proof that Petitioner caused

permanent damage to a portion of the victim’s dead body, defaced a portion of the

victim’s dead body by marring its appearance, or removed or carried away from

the whole a portion of the victim’s dead body without any legal authorization to do

so. Bass, 893 N.W.2d at 159-60 (citing Mich. Comp. Laws § 750.160). The

Michigan Court of Appeals found sufficient evidence to convict Petitioner of this

offense, reasoning:

             Hence, it is clear that there was sufficient evidence for a
      rational fact-finder to find defendant guilty of mutilation of a human
      body. As we have explained, it is reasonable to infer from the record

7
 The Michigan Court of Appeals noted that it was unclear from the record why the
parties’ stipulation focused solely on March 12, 2013, which was the day the
victim’s body was discovered but two days after she disappeared. See Bass, 893
N.W.2d at 158. If Petitioner was ineligible to possess a weapon on March 12,
2013, however, it presumably also was barred from doing so between that date and
the date the victim disappeared.
                                         25
      evidence that defendant shot and killed the victim. In turn, it is
      reasonable to infer that defendant is the person who attempted to
      conceal the murder by burning the victim’s body with gasoline. The
      body was almost totally charred, and portions of it were entirely
      consumed by the fire. The damage was so serious that it could not be
      visually determined by Dr. Sung whether the body belonged to a male
      or a female. And it is reasonable to infer from the record evidence that
      defendant lacked any legal authority to burn the victim’s body.
      Therefore, there was sufficient evidence that defendant irreparably
      damaged a portion of the body and defaced it, and his conviction of
      mutilation of a dead body should be affirmed.

Id. at 160 (internal footnote omitted). This determination was reasonable.

      As set forth above, the Michigan Court of Appeals’ finding that there was

sufficient evidence to support Petitioner’s convictions was not an objectively

unreasonable application of Jackson’s standard. Petitioner therefore is not entitled

to habeas relief based on this second claim.

                                    IV. Conclusion

      In summary, the Court holds that Petitioner is not entitled to habeas relief

based on his claim that the introduction of prior bad acts evidence deprived him of

a fair trial or due process or his claim that there was insufficient evidence to

support his convictions. The Court, therefore, is denying with prejudice

Petitioner’s application for the writ of habeas corpus. In order to appeal this

decision, Petitioner must obtain a certificate of appealability. 28 U.S.C. § 2253(c).

      A certificate of appealability may be issued only if the petitioner “has made

a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). To

                                          26
make this showing, the petitioner must demonstrate that reasonable jurists could

debate whether, or agree that, the petition should have been resolved in a different

manner, or that the issues presented were adequate to deserve encouragement to

proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district

court rejects a habeas petitioner’s constitutional claims on the merits, the petitioner

must demonstrate that reasonable jurists would find the district court’s assessment

of the constitutional claims to be debatable or wrong. Id. at 484.

      The Court concludes that Petitioner is not entitled to a certificate of

appealability with respect to his insufficiency of the evidence claim. However, the

Court believes that reasonable jurists could debate whether, or agree that, the trial

court’s decision to allow the prior bad acts evidence resulted in the denial of

fundamental fairness so as to violate Petitioner’s due process rights. Therefore, the

Court is granting Petitioner a certificate of appealability with respect to his due

process claim. The Court also is granting Petitioner leave to appeal in forma

pauperis because he was allowed to proceed in forma pauperis in this court and an

appeal could be taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P.

24(a)(3)(A).

      Accordingly,

      IT IS ORDERED that Petitioner’s application for the writ of habeas corpus

pursuant to 28 U.S.C. § 2254 is DENIED WITH PREJUDICE;

                                          27
      IT IS FURTHER ORDERED that Petitioner’s motion for oral argument is

DENIED;

      IT IS FURTHER ORDERED that Petitioner is DENIED a certificate of

appealability with respect to his insufficiency of the evidence claim but is

GRANTED a certificate of appealability with respect to his due process claim;

      IT IS FURTHER ORDERED that Petitioner is GRANTED leave to

proceed in forma pauperis if he seeks to appeal this decision.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: August 29, 2019

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, August 29, 2019, by electronic and/or
 U.S. First Class mail.

                                               s/ B. Sauve
                                               Case Manager




                                         28
